Citation Nr: 0433013	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-14 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for upper respiratory 
disability to include chronic sinusitis and tonsillitis.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1995 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Columbia, South 
Carolina.

The record reflects that the veteran requested a hearing 
before a traveling Member of the Board sitting at the RO.  
The requested hearing was scheduled for August 27, 2004; 
however, the veteran failed to appear without explanation and 
has not requested that the hearing be rescheduled.  
Accordingly, her request for such a hearing is considered 
withdrawn.


REMAND

The veteran essentially asserts that she developed chronic 
sinusitis in service and subsequently developed other upper 
respiratory disorders as a result of the sinusitis.  

Available service medical records reflect that when seen in 
November 1996, the veteran was found to have an upper 
respiratory infection.  A neck study was ordered, but neither 
the results of any such study nor the report of the veteran's 
examination for discharge is of record.

The Board notes that VA is required to make as many requests 
as necessary to obtain relevant records in the custody of a 
Federal agency, which includes service department medical 
records, unless VA determines that further efforts to obtain 
the records would be futile.  38 C.F.R. § 3.159(c)(2) (2004).  
The record does not reflect that the RO has complied with 
this requirement.

Post-service VA treatment records from February 1999 to 
January 2002 reflect diagnoses of acute and recurrent 
rhinitis and sinusitis, and recurrent tonsillitis with 
tonsillectomy in July 2001.  None of these records addresses 
whether any of the post-service disorders are etiologically 
related to the upper respiratory infection noted in service.  
In addition, the veteran has not been afforded a VA medical 
examination to determine the etiology of any currently 
present upper respiratory disability.  Consequently, the 
medical evidence is not adequate to decide the claim and the 
veteran should be afforded an appropriate VA examination.  
See 38 C.F.R. § 3.159(c)((4) (2004).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The veteran should be requested to 
submit any medical evidence, not already 
of record, supportive of her claim that 
her current disability is related to 
military service, or provide the RO with 
the information and authorization 
necessary for the RO to attempt to obtain 
such evidence on her behalf.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.

3.  In any event, the RO should undertake 
appropriate development to obtain the 
record of any service X-ray or other 
diagnostic study of the veteran's neck in 
approximately November or December 1996, 
the report of the veteran's service 
discharge examination, and any pertinent 
VA records for the period since January 
2003.

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and request her to provide a 
copy of the outstanding evidence.

5.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the etiology of the claimed 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in the examination report.  
Any indicated studies should be 
performed.  Based upon the examination 
results and the claims folder review, the 
examiner should identify all chronic 
disorders of the upper respiratory system 
and provide an opinion with respect to 
each such disorder as to whether it is 
likely, at least as likely as not, or 
less likely than not, that the disorder 
is etiologically related to the veteran's 
military service. The rationale for all 
opinions expressed must be provided.

6.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  The RO should also undertake any other 
development it determines to be indicated.

8.  Then, the RO should readjudicate the 
claim based upon a review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




